Citation Nr: 1429385	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-27 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain an opinion from a VA examiner regarding direct service connection.

The Veteran filed a claim for service connection for hypertension, to include as secondary to his service-connected diabetes mellitus, type II.  Throughout the pendency of the claim, the Veteran has sought service connection on a secondary basis.  However, in argument submitted by his representative in March 2012 and May 2014, the Veteran claimed that his hypertension could also be directly related to service.  A VA examination was conducted in June 2008 with an addendum opinion provided in December 2008.  In June and December 2008, the examiner provided opinions addressing the relationship between hypertension and service-connected diabetes mellitus.  The examiner did not address whether the Veteran's hypertension is directly related to service.  Accordingly, the Board finds that a remand is warranted to obtain an addendum opinion indicating whether the Veteran's hypertension is in any way directly related to his period of active service.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated since January 2013 and associate the records with the claims file.

2. Send the Veteran's claims file and copies of pertinent treatment records on Virtual VA and VBMS to the examiner that conducted the June 2008 VA examination, or to another qualified examiner, and ask the examiner to provide and addendum opinion .  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained must be printed and associated with the paper claims file so they can be available to the examiner for review.

After reviewing all of the evidence, the examiner should opine as to the relationship, if any, between the Veteran's hypertension and service.  To the extent possible, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. When the development requested has been completed, the claim for entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II, should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



